DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/11/2022 has been entered.
 
Response to Arguments
2.	Applicant’s arguments filed on 03/11/2022 regarding claims 21-24 in the remarks are fully considered but moot in view of new ground(s) of rejection.
	Claim 25 is added.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Independent claim 21 (and similarly claims 23 and 24) recites:
(1) “	the transmitter transmits an index of a codebook, the index being applied codebook subset restriction”
and
(2) “	the receiver receives first information that indicates one of different types of beam management,
	the different types of beam management are CSI-RS based beam management and synchronization signal based beam management, and
	the processor determines to perform, based on the first information, one of the CSI-RS based beam management and the synchronization signal based beam management	”
	Limitation (1) is related to the UE transmitting an index of a codebook; however, it is unclear where said index is being transferred to nor what it is being used for. Specifically, limitation (1) is unrelated to the previously recited limitation(s) such as calculating and reporting RSRP values associated with respective first and second CSI-RS resources nor is it related to limitation (2) which is directed to performing beam management. In other words, limitation(s) (1), (2) and previously limitation(s) (i.e. of calculating first and second RSRP values of the first and second CSI-RS resources as recited in claim 21 (and similarly claims 23 and 24) appear to be unrelated. Therefore, the additional limitation(s) (1) 
	The respective dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph since they are dependent on claims also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph. 

Response to Amendments
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 21, 22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US PG Pub. No. 2018/0316405) in view of Pan (US PG Pub. No. 2020/0059290) and further in view of Guo (US PG Pub. No. 2018/0219664), Hwang (US PG Pub. No. 2019/0081672), Nammi (US PG Pub. No. 2016/0301455) and Frenne (US PG Pub. No. 2020/0252951).
	As per claim 21:
Li teaches a user equipment (UE) (see Figure 8, paragraph [0133], UE 80) comprising:
a receiver that receives multiple first Channel State Information Reference Signals (CSI-RSs) (see paragraph [0133], the UE comprise of second reception module 81 for receiving reference signals corresponding to a plurality of reference resources from a base station via a plurality of antenna ports) transmitted by using multiple antenna ports (APs) on a first CSI-RS resource (see Figure 3, paragraphs [0080], [0084], [0120], discloses the base station  and multiple second CSI-RSs transmitted by using multiple APs on a second CSI-RS resource (see Figure 3, paragraphs [0080], [0084], [0120], likewise the base station comprise of group P2 of antenna ports for transmitting CSIRS2 corresponding to the first CSI-RS resource and a CSI-RS2 corresponding to the second CSI-RS resource and so on);
a processor (see Figure 9, paragraph [0140], processor 91) that calculates a first Reference Signal Received Power (RSRP) value on the first CSI-RS resource and a second RSRP value on the second CSI-RS resource (see paragraphs [0092], [0120], discloses, the UE may calculate average values of the RSRP of the reference signals corresponding to each reference resource on all groups of antenna ports respectively. Note: Paragraph [0054], the reference signals are CSI-RSs and the reference resource is CSI-RS resource);
and a transmitter (see Figure 8, second transmission module 83) ….
Li does not clearly teach transmitter … that transmits at least one of the first RSRP value, the second RSRP value, a first CSI resource indicator (CRI) indicating the first CSI-RS resource, and a second CRI indicating the second CSI-RS resource.
Pan teaches transmitter (see Figure 1B, paragraph [0058], WTRU 102 comprise of transmit/receive element 122 as well as transceiver 120)… that transmits at least one of the first RSRP value, the second RSRP value (see paragraph [0198], discloses WTRU may measure beam related information and may generate group-based reporting such as RSRP. The WTRU may report the average RSRP for a component beam in each of the M beam groups, please see paragraph [0202] and thus said first RSRP value and second RSRP value), a first CSI resource indicator (CRI) indicating the first CSI-RS resource, and a second CRI indicating the second CSI-RS resource (paragraph [0202], discloses reporting said average RSRP for a component beam in each of the M beams and the associated beam index of the component beam in each of the M beam groups. Thus each of the associated beam index is a CSI-RS resource, i.e. a first CSI-RS resource and a second CSI-RS resource. Note: Examiner is reading said beam index as said resource since paragraph [0016] of applicant’s specification for example defines said resource as “DL Tx beam used for CSI-RS transmission”).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the group-based reporting (as disclosed in Pan) into Li as a way of identifying the representative beam/beam-pair(s) (please see paragraph [0226] of Pan). Therefore, implementing such reporting helps to reduce the amount of WTRU reporting, by reducing overhead associated with the reporting (please see paragraph [0199] of Pan)
The combination of Li and Pan fail to teach wherein the processor determines a CSI-RS resource from the first CSI-RS resource and the second CSI-RS resource, based on the first RSRP value and the second RSRP value,
the transmitter transmits a CRI indicating the determined CSI-RS resource and a RSRP value of the determined CSI-RS resource.
Guo teaches wherein the processor (see Figure 3, UE 116 comprise of processor 340) determines a CSI-RS resource from the first CSI-RS resource and the second CSI-RS resource, based on the first RSRP value and the second RSRP value (paragraph [0005] discloses the processor of the UE is configured to measure a L1 RSRP for one or more of the K CSI-RS resources configured by the BS and thus said first RSRP value and second RSRP value),
the transmitter (see Figure 3, RF transceiver 310) transmits a CRI indicating the determined CSI-RS resource and a RSRP value of the determined CSI-RS resource (see paragraph [0005], discloses UE generating a report for transmission to the BS. Said report including L1-RSRP value for one of the N CSI-RS resources of the K CSI-RS resources configured by the BS having a largest L1-RSRP. The report also includes a CSI-RS resource index (CRI) for each of the N CSI-RS resources and thus a CRI).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the reporting of the CRI as well as the associated L-RSRP of at least one of the CSI-RS resource(s) to the BS (as disclosed in Guo) into Li and Pan as a way of indicating to the BS/TRP the best/strongest beam (please see paragraphs [0115]-[0116] of Guo). 
The combination of Li, Pan and Guo to teach the processor determines a receiving beam for reception of the first CSI-RS based on information from a base station.
Hwang teaches the processor (see Figure 6, paragraph [0072], receiver comprise of processing circuitry 211 configured to process received signal configurations and measure corresponding channel conditions) determines a receiving beam for reception of the first CSI-RS based on information from a base station (see paragraph [0056], discloses the in response to receiving DCI from transmitter, the receiver determines which beams to use at each CSI-RS symbol).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the use of DCI message comprising said TX beam index (as disclosed in Hwang) into Li, Pan and Guo as way of enabling the receiver to create a single-lobe receive beam pattern at CSI-RS symbol #2 and a dual-lobe RX at CSI-RS 
The combination of Li, Pan, Guo and Hwang fail to clearly teach the transmitter transmits an index of a codebook, the index being applied codebook subset restriction.
Nammi teaches the transmitter transmits an index of a codebook, the index being applied codebook subset restriction (paragraph [0078] discloses UE may report code book index 2 referring to the precoding matric 5 in the original codebook based on the mapping rule and the codebook subset restriction).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the codebook subset restriction (as disclosed in Nammi) into Li, Pan, Guo and Hwang as a way of indicating to the UE all the possible precoder codebook subsets from which the UE can assume that the eNB may be using (please see paragraph [0008] of Nammi). Therefore, implementing the codebook subset restriction helps to avoid some transmit directions associated with interference (please paragraph [0007] of Nammi).
The combination of Li, Pan, Guo, Hwang and Nammi fail to clearly teach the receiver receives first information that indicates one of different types of beam management,
the different types of beam management are CSI-RS based beam management and
synchronization signal based beam management,
and the processor determines to perform, based on the first information, one of the CSRS based beam management and the synchronization signal based beam management.
the receiver (see Figure 8, UE comprise of receiver 806) receives first information that indicates one of different types of beam management (see Figure 7, step s402, paragraphs [0063], [0070], UE receiving from TRP RRC message comprising QRI information. Said QRI information relates to QRI points which the UE uses as measurements for beam management performed on RSs of various types such as periodic CSI-RS, aperiodic CSI-RS and SSB, see paragraphs [0127], [0128]),
the different types of beam management are CSI-RS based beam management and
synchronization signal based beam management (as explained earlier in paragraphs [0063], [0070], [0127], [0128], said RS types for beam management includes periodic CSI-RS, aperiodic CSI-RS and SSB),
and the processor determines to perform, based on the first information, one of the CSRS based beam management and the synchronization signal based beam management (see Figure 4, paragraphs [0070], [0071], in response to configuring the UE to report the top-N RSRPs and the corresponding RSIs (SSB time indices), the UE reports the top N-RSRPs and the corresponding RSIs to the gNB. For a large index space (i.e. number of periodic RS resources or beams) the gNB can then map the reported RSI to the QRI effectively, please see paragraph [0071]).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the beam management according to different reference signal types (as disclosed in Frenne) as a way of enabling the gNB to flexibly perform beam indication based on different measurements (please see paragraph [0012] of Frenne). Therefore, performing beam indication this way helps to lower interference while also attaining beamforming gain when needed (please see paragraph [0005] of Frenne).

Li in view of Pan and further in view of Guo, Hwang, Nammi and Frenne teaches the UE according to claim 21, wherein the first RSRP value is an average of RSRP values calculated for each of the multiple first CSI-RSs, and the second RSRP value is an average of RSRP values calculated for each of the multiple second CSI-RSs (Li, see paragraph [0120], discloses obtaining RSRP value of each CSI-RS transmitted on each group of antenna ports. Average value of the RSRP of the first CSI-RS resource may be calculated. An average value of the RSRP of the second CSI-RS resource may also be calculated).
As per claim 25:
Li in view of Pan and further in view of Guo, Hwang, Nammi and Frenne teaches the UE according to claim 21.
The combination of Li in view of Pan and further in view of Guo, Hwang and Nammi wherein:
the receiver receives second information that indicates one of beam managements using a different metrics, and
the processor determines, based on the second information, to perform one of the beam managements using the different metrics.
Frenne teaches wherein:
the receiver receives second information that indicates one of beam managements using a different metrics (see Figure 4, step s404, TRP transmits RRC message for configuring UE to report top N RSRPs + RSIs on periodic RSs (e.g. SSB or p-CSI-RS)), and
the processor determines, based on the second information, to perform one of the beam managements using the different metrics (see Figure 4, step s406, UE then reports top 
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the beam management according to different reference signal types (as disclosed in Frenne) as a way of enabling the gNB to flexibly perform beam indication based on different measurements (please see paragraph [0012] of Frenne). Therefore, performing beam indication this way helps to lower interference while also attaining beamforming gain when needed (please see paragraph [0005] of Frenne).

5.	Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Guo and further in view of Hwang, Nammi and Frenne.
As per claim 23:
Li teaches a radio communication method (see paragraph [0010], teaches a method of feeding back channel state information (CSI)) comprising:
transmitting, from a base station (BS), multiple first Channel State Information Reference Signals (CSI-RSs) (see paragraph [0133], the UE comprise of second reception module 81 for receiving reference signals corresponding to a plurality of reference resources from a base station via a plurality of antenna ports) by using multiple antenna ports (APs) on a first CSI-RS resource (see Figure 3, paragraphs [0080], [0084], [0120], discloses the base station comprise of group P1 of antenna ports for transmitting CSI-RS1 corresponding to a first CSI-RS resource to the UE and also CSI-RS1 corresponding to a second CSI-RS resource) and multiple second CSI-RSs by using multiple APs on a second CSI-RS resource (see Figure 3, paragraphs [0080], [0084], [0120], likewise the base station comprise of group P2 of antenna ;
receiving, with a user equipment (UE), the multiple first CSI-RSs and the multiple second CSI-RSs (see Figure 3, paragraphs [0080], [0084], [0120], discloses the base station comprise of group P1 of antenna ports for transmitting CSI-RS1 corresponding to a first CSI-RS resource to the UE and also CSI-RS1 corresponding to a second CSI-RS resource The same transmission also applies to group P2 of antenna ports);
calculating, with the UE, a first Reference Signal Received Power (RSRP) value on the first CSI-RS resource and a second RSRP value on the second CSI-RS resource (see paragraphs [0092], [0120], discloses, the UE may calculate average values of the RSRP of the reference signals corresponding to each reference resource on all groups of antenna ports respectively. Note: Paragraph [0054], the reference signals are CSI-RSs and the reference resource is CSI-RS resource);
Li does not teach determining, with the UE, a CSI-RS resource from the first CSI-RS resource and the second CSI-RS resource, based on the first RSRP value and the second RSRP value;
and reporting, with the UE, a CSI resource indicator (CRI) indicating the determined CSI-RS resource and a RSRP value of the determined CSI-RS resource.
Guo teaches determining, with the UE, a CSI-RS resource from the first CSI-RS resource and the second CSI-RS resource, based on the first RSRP value and the second RSRP value (paragraph [0005] discloses the processor of the UE is configured to measure a L1 RSRP for one or more of the K CSI-RS resources configured by the BS and thus said first RSRP value and second RSRP value);
and reporting, with the UE, a CSI resource indicator (CRI) indicating the determined CSI-RS resource and a RSRP value of the determined CSI-RS resource (see paragraph [0005], discloses UE generating a report for transmission to the BS. Said report including L1-RSRP value for one of the N CSI-RS resources of the K CSI-RS resources configured by the BS having a largest L1-RSRP. The report also includes a CSI-RS resource index (CRI) for each of the N CSI-RS resources and thus a CRI).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the reporting of the CRI as well as the associated L-RSRP of at least one of the CSI-RS resource(s) to the BS (as disclosed in Guo) into Li as a way of indicating to the BS/TRP the best/strongest beam (please see paragraphs [0115]-[0116] of Guo).
The combination of Li and Guo fail to clearly teach wherein the UE determines a receiving beam for reception of the first CSI-RS based on information from the BS.
Hwang teaches wherein the UE determines a receiving beam for reception of the first CSI-RS based on information from the BS (see paragraph [0056], discloses the in response to receiving DCI from transmitter, the receiver determines which beams to use at each CSI-RS symbol).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the use of DCI message comprising said TX beam index (as disclosed in Hwang) into Li and Guo as way of enabling the receiver to create a single-lobe receive beam pattern at CSI-RS symbol #2 and a dual-lobe RX at CSI-RS symbols #1 and #0 (please see paragraph [056] of Hwang). Therefore, by creating these lobes, the 
The combination of Li, Guo and Hwang fail to clearly teach the UE transmits an index of a codebook, the index being applied codebook subset restriction.
Nammi teaches the UE transmits an index of a codebook, the index being applied codebook subset restriction (paragraph [0078] discloses UE may report code book index 2 referring to the precoding matric 5 in the original codebook based on the mapping rule and the codebook subset restriction).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the codebook subset restriction (as disclosed in Nammi) into Li, Guo and Hwang as a way of indicating to the UE all the possible precoder codebook subsets from which the UE can assume that the eNB may be using (please see paragraph [0008] of Nammi). Therefore, implementing the codebook subset restriction helps to avoid some transmit directions associated with interference (please paragraph [0007] of Nammi).
The combination of Li, Guo, Hwang and Nammi fail to clearly teach the UE receives first information that indicates one of different types of beam management, the different types of beam management are CSI-RS based beam management and synchronization signal based beam management,
and the UE determines to perform, based on the first information, one of the CSI-RS based beam management and the synchronization signal based beam management.
Frenne teaches UE receives first information that indicates one of different types of beam management (see Figure 7, step s402, paragraphs [0063], [0070], UE receiving from TRP RRC message comprising QRI information. Said QRI information relates to QRI points which , the different types of beam management are CSI-RS based beam management and synchronization signal based beam management (as explained earlier in paragraphs [0063], [0070], [0127], [0128], said RS types for beam management includes periodic CSI-RS, aperiodic CSI-RS and SSB),
and the UE determines to perform, based on the first information, one of the CSI-RS based beam management and the synchronization signal based beam management (see Figure 4, paragraphs [0070], [0071], in response to configuring the UE to report the top-N RSRPs and the corresponding RSIs (SSB time indices), the UE reports the top N-RSRPs and the corresponding RSIs to the gNB. For a large index space (i.e. number of periodic RS resources or beams) the gNB can then map the reported RSI to the QRI effectively, please see paragraph [0071]).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the beam management according to different reference signal types (as disclosed in Frenne) into Li, Guo, Hwang and Nammi as a way of enabling the gNB to flexibly perform beam indication based on different measurements (please see paragraph [0012] of Frenne). Therefore, performing beam indication this way helps to lower interference while also attaining beamforming gain when needed (please see paragraph [0005] of Frenne).
As per claim 24:
Li teaches a base station (BS) (see Figure 4, paragraph [0086], base station 40) comprising:
a transmitter (see Figure 4, paragraph [0090], first transmission module 43 for transmitting information such as precoded reference signal(s)) that transmits multiple first Channel State Information Reference Signals (CSI- RSs) (see paragraph [0133], the UE comprise of second reception module 81 for receiving reference signals corresponding to a plurality of reference resources from a base station via a plurality of antenna ports) by using multiple antenna ports (APs) on a first CSI-RS resource (see Figure 3, paragraphs [0080], [0084], [0120], discloses the base station comprise of group P1 of antenna ports for transmitting CSI-RS1 corresponding to a first CSI-RS resource to the UE and also CSI-RS1 corresponding to a second CSI-RS resource) and multiple second CSI-RSs by using multiple APs on a second CSI-RS resource (see Figure 3, paragraphs [0080], [0084], [0120], likewise the base station comprise of group P2 of antenna ports for transmitting CSIRS2 corresponding to the first CSI-RS resource and a CSI-RS2 corresponding to the second CSI-RS resource and so on);
and a receiver (see Figure 4, first reception module 44, paragraph [0086] configured to receive CSI feedback from UE) ….
Li does not teach … that receives at least of one a CSI Resource Indicator (CRI) indicating a CSI-RS resource determined based on a first Reference Signal Received Power (RSRP) value calculated on the first CSI-RS resource, a second RSRP value calculated on the second CSI-RS resource, and a RSRP value of the determined CSI-RS resource.
Guo teaches … that receives at least of one a CSI Resource Indicator (CRI) indicating a CSI-RS resource determined based on a first Reference Signal Received Power (RSRP) value calculated on the first CSI-RS resource, a second RSRP value calculated on the second CSI-RS resource, and a RSRP value of the determined CSI-RS resource (see paragraph [0005], discloses UE generating a report for transmission to the BS. Said report CRI).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the reporting of the CRI as well as the associated L-RSRP of at least one of the CSI-RS resource(s) to the BS (as disclosed in Guo) into Li as a way of indicating to the BS/TRP the best/strongest beam (please see paragraphs [0115]-[0116] of Guo).
The combination of Li and Guo fail to clearly teach the transmitter transmits information for a user equipment UE to determine a receiving beam for reception of the first CSI-RS.
Hwang teaches the transmitter transmits information for a user equipment UE to determine a receiving beam for reception of the first CSI-RS (see paragraph [0056], discloses in response to receiving DCI from transmitter, the receiver determines which beams to use at each CSI-RS symbol).
(see paragraph [0056], discloses the in response to receiving DCI from transmitter, the receiver determines which beams to use at each CSI-RS symbol).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the use of DCI message comprising said TX beam index (as disclosed in Hwang) into Li and Guo as way of enabling the receiver to create a single-lobe receive beam pattern at CSI-RS symbol #2 and a dual-lobe RX at CSI-RS symbols #1 and #0 (please see paragraph [056] of Hwang). Therefore, by creating these lobes, the 
The combination of Li, Guo and Hwang fail to clearly teach the receiver receives an index of a codebook, the index being applied codebook subset restriction.
Nammi teaches the receiver receives an index of a codebook, the index being applied codebook subset restriction (paragraph [0078] discloses UE may report code book index 2 referring to the precoding matric 5 in the original codebook based on the mapping rule and the codebook subset restriction).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the codebook subset restriction (as disclosed in Nammi) into Li, Guo and Hwang as a way of indicating to the UE all the possible precoder codebook subsets from which the UE can assume that the eNB may be using (please see paragraph [0008] of Nammi). Therefore, implementing the codebook subset restriction helps to avoid some transmit directions associated with interference (please paragraph [0007] of Nammi).
The combination of Li, Guo, Hwang and Nammi fail to clearly teach the transmitter transmits first information that indicates one of different types of beam management,
the different types of beam management are CSI-RS based beam management and
synchronization signal based beam management, and
the first information is used to make determination to perform one of the CSI-RS based beam management and synchronization signal based beam management.
Frenne the transmitter transmits first information that indicates one of different types of beam management (see Figure 7, step s402, paragraphs [0063], [0070], UE receiving from TRP RRC message comprising QRI information. Said QRI information relates to QRI ,
the different types of beam management are CSI-RS based beam management and
synchronization signal based beam management (as explained earlier in paragraphs [0063], [0070], [0127], [0128], said RS types for beam management includes periodic CSI-RS, aperiodic CSI-RS and SSB), and
the first information is used to make determination to perform one of the CSI-RS based beam management and synchronization signal based beam management (see Figure 4, paragraphs [0070], [0071], in response to configuring the UE to report the top-N RSRPs and the corresponding RSIs (SSB time indices), the UE reports the top N-RSRPs and the corresponding RSIs to the gNB. For a large index space (i.e. number of periodic RS resources or beams) the gNB can then map the reported RSI to the QRI effectively, please see paragraph [0071]).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the beam management according to different reference signal types (as disclosed in Frenne) into Li, Guo, Hwang and Nammi as a way of enabling the gNB to flexibly perform beam indication based on different measurements (please see paragraph [0012] of Frenne). Therefore, performing beam indication this way helps to lower interference while also attaining beamforming gain when needed (please see paragraph [0005] of Frenne).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474



/PRINCE A MENSAH/Examiner, Art Unit 2474
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474